Citation Nr: 9922464	
Decision Date: 08/10/99    Archive Date: 08/24/99

DOCKET NO.  96-30 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder and manic depression.

2.  Entitlement to service connection for a dental condition 
secondary to exposure to Agent Orange.

3.  Entitlement to service connection for a skin disorder 
secondary to exposure to Agent Orange.

4.  Entitlement to service connection for the residuals of a 
low back injury with leg and hip pain.

5.  Entitlement to service connection for a disability of the 
upper spine.

6.  Entitlement to service connection for bilateral hearing 
loss.  

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for a lung condition.

9.  Entitlement to service connection for sexual dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant had active military service from January 1969 
to October 1970.

This matter was initially before the Board of Veterans' 
Appeals (Board) from rating decisions from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, and Oakland, California.  The claim was 
subsequently transferred to the St. Petersburg, Florida, RO.

By means of an order dated in April 1998, the Board remanded 
this case in order to schedule the appellant for a hearing 
before the Board, as per his request.  The appellant 
subsequently submitted a statement indicating that he did not 
desire such a hearing; therefore, the case was returned to 
the Board for a decision.  

The Board notes that in a statement dated in April 1994, the 
appellant raised the claim of entitlement to service 
connection for a lump in the right arm.  This matter has not 
been addressed by the RO and is being referred for further 
action.  

The claims for service connection for a psychiatric disorder 
and a skin disorder are the subject of the remand portion of 
this decision.


FINDINGS OF FACT

1.  It is plausible that the appellant suffers from an 
acquired psychiatric disorder which is medically linked to 
stressors allegedly experienced in service.  

2.  The appellant did not suffer from a dental condition in 
service; the appellant does not suffer from a dental 
disability as a result of service, to include exposure to 
Agent Orange; a claim for such disability is not plausible.

3.  The appellant did not sustain a chronic low back disorder 
with leg and hip pain in service or as a result of service; a 
claim for service connection for such disorder is not 
plausible.

4.  A disability of the upper back was not shown until many 
years after separation from service and is not related to 
service; a claim for service connection for such disorder is 
not plausible.

5.  A bilateral hearing loss disability is not related to 
acoustic trauma allegedly experienced in service and the 
claim for service connection for such disability is not 
plausible.

6.  The appellant does not suffer from tinnitus which has 
been medically linked to acoustic trauma experienced in 
service and the claim for service connection for such 
disability is not plausible.

7.  A lung condition was not shown in service.  Any current 
lung condition is not related to service and the claim for 
service connection for such disability is not plausible.

8.  A sexual dysfunction was not shown in service.  Any 
current sexual dysfunction is not related to service and the 
claim for service connection for such disability is not 
plausible.


CONCLUSIONS OF LAW

1.  The claim for service connection for an acquired 
psychiatric disorder is well-grounded.  38 U.S.C.A. § 5107 
(West 1991).

2.  The claims for service connection for a dental condition 
due to Agent Orange exposure, residuals of a low back injury 
with leg and hip pain, disability of the upper spine, 
bilateral hearing loss, tinnitus, a lung condition, and 
sexual dysfunction are not well-grounded.  38 U.S.C.A. § 5107 
(West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's service records consist of an induction 
examination report, dated in March 1968, which indicates, in 
relevant part, that examination of his hearing showed a 
bilateral hearing defect.  No skin, low back, upper spine, or 
lung abnormality was noted at that time; no other 
abnormalities pertaining to the claimed disorders (currently 
at issue) were noted at the time.  The Board notes, however, 
that on a DD Form 47, Record of Induction, dated in January 
1969, he claimed to have a bad back.  The only other service 
medical evidence of record consists of an original copy of 
treatment notes dated in September 1970, submitted by the 
appellant himself in 1970; these treatments pertain to a 
stomach condition.  

The Board notes that the RO has made numerous attempts to 
obtain complete service records for the appellant.  However, 
despite exhaustive searches by the appropriate agencies, no 
further service records could be located.  If there were any 
additional service records, they are presumed lost or 
destroyed.  (See November 1973 letter from the Department of 
the Army.)  The appellant has reported, in a statement dated 
in December 1984, that he did not have any additional service 
medical records other that the induction report and the 
September 1970 treatment note, reported earlier in this 
decision.

The appellant's DD Form 214 indicates that he was assigned to 
the "107th STG CO" in the Republic of Vietnam.  No combat 
medals are shown to have been received.  His military 
specialty was "31M2T RADIO RELAY & CAR OP."  He was 
honorably discharged in October 1970.

The Board notes that on a claim form dated in October 1970 
(received by VA in November 1970), the appellant reported 
that he suffered from infections (jungle rot), heart 
condition, and a nervous condition.  No other disorders were 
claimed at that time. 

Post-service medical evidence of record consist of a January 
1982 Agent Orange examination report, which indicates that he 
underwent a psychiatric examination, and that he failed to 
report for his ENT (ear, nose and throat) examination.  A 
report of a chest x-ray noted that there were some old streak 
densities at the bases, and that there may be some 
calcification of the left diaphragm.  Lungs were otherwise 
clear.  The Board notes that a diagnosis was not provided at 
that time.  The record indicates that no additional records 
pertaining to this Agent Orange examination were available.

A report of a VA hospital discharge summary, dated in July 
1992, indicates that the appellant was hospitalized for his 
psychiatric difficulties, and that during this 
hospitalization, he had four loose teeth extracted.  A report 
of a VA Hospital discharge summary, dated in December 1992, 
indicates that he was hospitalized because he wanted to hurt 
himself.  He also complained of impotence.  His discharge 
diagnoses included major depression, multiple substance 
abuse, anti-social personality trait, and rheumatoid 
arthritis.

Report of a VA examination, dated in June 1993, indicates 
that the appellant complained of pain in multiple joints and 
had a history of arthritis.  X-rays of the cervical spine 
showed degenerative changes and narrowing of intervertebral 
disc spaces.  Examination of the lower extremities showed 
that he was able to bend forward only to 45 degrees and 
practically unable to do squatting.  He was able to do 
straight leg raising up to 45 degrees.  He could accomplish 
flexion and extension of the knees and ankles.  Auscultation 
of the lungs were totally clear anteriorly and posteriorly.  
The diagnosis included depression reaction, arthralgias, and 
cervical osteoarthritis. 

Vet Venter records of April 1994 refer to left leg numbness, 
hip pain, low back pain and lung problems.  A report of a VA 
psychiatric examination, dated in August 1994, indicates that 
the appellant reported that he was exposed to numerous 
stressors in service, and that the examiner found that he had 
PTSD as a result of those stressors.  

Service connection is granted for a disability when the 
facts, shown by evidence, establish that the particular 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.

A claimant has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded.  38 U.S.C.A. § 5107(a).  In order 
for a claim to be well-grounded, there must be: (1) medical 
evidence of a disability; (2) lay or medical evidence of 
incurrence or aggravation of a disease or injury in service; 
and (3) medical evidence of a nexus, or link, between the 
inservice disease or injury and the disability.  See Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  Alternatively, the 
second and third Caluza elements may be satisfied by evidence 
of continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet.App. 488, 495 (1997) (Construing 38 C.F.R. § 3.303(b)).  
Also, in the case of a disease only, service connection may 
be established by (1) evidence of the existence of a chronic 
disease in service or of a disease, eligible for presumptive 
service connection pursuant to statute or regulation, during 
the applicable presumption period, and (2) present disability 
from it.  Id.

Psychiatric condition.

The Board finds that, presuming the credibility of the 
evidence, the appellant's claim for a psychiatric disorder is 
well-grounded within the meaning of 38 U.S.C.A. § 5107.  The 
record indicates that he has reported exposure to various 
stressors in service, that he currently suffers from PTSD, 
and that his PTSD has been medically linked to his inservice 
stressors.  Thus, it is necessary that VA decide this case on 
the merits.  However, prior to a decision on the merits, it 
is necessary that the claim be remanded for further 
development.

Dental condition.

The appellant contends that as a result of exposure to Agent 
Orange, some of his teeth have fallen out.  He also claims he 
had some teeth pulled while in Vietnam.  (See transcript of 
1/97 hearing (hereinafter referred to as hearing transcript), 
p. 5.)  

Pursuant to statute and regulation, certain diseases are 
presumed to be the result of Agent Orange exposure and will 
be considered to have been incurred in service, 
notwithstanding the fact that there is no evidence of such 
disease during service.  38 U.S.C.A. § 1116(a) (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.309(e) (1998).  In this case, 
however, the claimed dental condition is not included in the 
list of conditions entitled to presumptive service 
connection.  

The Board notes that the record is devoid of any evidence 
which would show that any dental condition was incurred in or 
as a result of service.  First, it is noted that the claimed 
dental condition is not considered a disability associated 
with Agent Orange exposure.  In addition, the service medical 
documents of record do not show any dental conditions.  The 
Board recognizes that there is a heightened responsibility on 
VA's part when service medical records are missing.  See 
O'Hare v. Derwinski, 1 Vet.App. 365 (1991).  The Board finds 
that that responsibility has been met.  The record indicates 
that exhaustive efforts have been made to locate any 
available service records, without success.  The Board has 
also given consideration to the existence of any evidence 
shortly after separation from service; but, the record shows 
no such treatment records.  Further, it is noted that he 
himself did not report any dental condition on his claim form 
shortly after separation from service.  Moreover, he has not 
submitted any post-service dental records indicating that he 
suffers from a dental disability that is in any way related 
to service.  Given the entirety of this evidence, the Board 
concludes that the claim is not well-grounded.

Low back injury.

The appellant contends that while in Vietnam, he was riding 
on the back of a truck when a water tank moved and injured 
him in the back.  As a result, he now suffers from hip and 
leg pain.  He indicates that he did not receive treatment 
immediately after separation from service because he did not 
know where he could receive treatment.  He states that he 
currently receives treatment for his back at a VA medical 
facility.  (See hearing transcript, p. 6.)  

The Board has considered the evidence of record and finds 
that this claim is not well-grounded.  The Board notes that a 
record of induction noted that he claimed that he had a bad 
back at entrance.  However, his induction physical 
examination report noted no back disability.  Further service 
records do not show any injury to or treatment for a back 
problem.  The Board notes that there is a heightened 
responsibility on VA's part when service records are missing, 
and finds that that responsibility is met.  First, the record 
shows that all efforts to locate any missing records have 
been made.  In addition, the Board has considered his 
assertions that he sustained an injury inservice, and 
assumes, arguendo, that this did in fact occur.  Even so, the 
claim cannot be considered well-grounded.  The Board finds 
that any problems he had as a result of the alleged injury 
were temporary and resolved at separation as no such 
condition was reported when he filed his claim in 1970.  In 
fact, no such condition was reported until approximately 2 
decades after service.  He has not indicated continuity of 
symptoms and treatment therefor, but has simply alleged that 
he now suffers from a back condition which he believes is 
related to service.  However, he is not considered competent 
to provide medical nexus opinion.  See Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  This evidence is not sufficient to 
well-ground his claim and must therefore be denied. 

Upper back disability.

The appellant has reported that he suffers from upper spine 
pain and claims entitlement to service connection for this 
disability.  The Board finds that he has failed to submit a 
well-grounded claim for such disability.  Initially, it is 
noted that service medical records do not show such a 
disability.  Further, the record does not show a disability 
of the upper spine (cervical) until many years after 
separation from service.  The appellant has not indicated, 
and the record does not show the existence of such a 
disability within a short period after service; rather, the 
record shows the existence of a cervical spine disability 
many years after separation from service.  Moreover, there is 
no medical nexus showing that such current condition is in 
any way related to service.  Therefore, it is concluded that 
this claim is not well-grounded.

Bilateral hearing loss.

The appellant contends that he was exposed to noise in 
service, and that as a result, he now suffers from hearing 
loss.  He reported that he was exposed to incoming rounds at 
such close range that he was unable to hear (temporarily) for 
some time afterwards.  ( See statement dated April 1994).  He 
indicates, however, that he could not state when he first 
began to experience permanent hearing loss. (See hearing 
transcript p. 7.)

The Board has considered the evidence of record, to include 
the appellant's assertions, and finds that this claim is not 
well-grounded.  While the service medical records indicate a 
hearing defect at induction, the etiology of this (i.e. due 
to sensorineural hearing loss, a temporary infection; etc.) 
is unclear.  The Board does note, however, that immediately 
after his separation from service, he did not report any 
hearing loss disability.  In fact, the appellant has not 
claimed any permanent hearing loss or increase in his hearing 
loss in service.  Thus, the Board concludes that any hearing 
defect shown at induction was either temporary or was not 
aggravated in service.  

The Board notes that there is no indication in the subsequent 
evidence of record whether the appellant currently suffers 
from a hearing loss disability as defined by VA regulations.  
Assuming, arguendo, that he does in fact suffer from a 
hearing loss disability, he has not submitted any medical 
evidence showing that this is due to acoustic trauma 
allegedly experienced in service.  The Board notes, in 
particular, that, he was scheduled for a hearing examination 
in 1982; however, he failed to report.  The Board thus finds 
that he has failed to present evidence of a medical nexus and 
that the claim is not well-grounded.

Tinnitus.

The appellant contends that he was exposed to incoming rounds 
at close range and that afterwards, he noticed ringing in his 
ears (temporarily).  (See April 1994 statement.)  He could 
not indicate when he first noticed a chronic disability.  
(See hearing transcript p. 7.)

Having considered the evidence of record, to include the 
appellant's assertions, the Board finds that the claim is not 
well-grounded.  While he has reported temporary ringing in 
his ears after exposure to noise, the record does not 
indicate the onset of a chronic disability in service.  The 
appellant himself has not been able to indicate the date of 
onset of such chronic disability as being in service.  The 
Board also notes that he did not report such disability in 
1970.  Assuming, without deciding, that he does currently 
suffer from tinnitus, he has not submitted any medical 
evidence indicating that this was due to acoustic trauma 
suffered in service.  As such, the Board concludes that the 
claim is not well-grounded.

Lung condition.

In a statement dated in April 1994, the appellant stated that 
he was advised that he had crystallized lungs, and that this 
was something associated with asbestos, but that he had not 
been around any asbestos.  

The Board has considered this claim and finds that it is not 
well-grounded.  The evidence of record does not show a lung 
condition in service or shortly thereafter.  As mentioned 
above, the appellant did not report any such condition 
shortly after separation from service.  The Board notes that 
chest x-rays conducted in January 1982 showed some 
abnormalities.  However, this was many years after service.  
In addition, the Board notes that current VA examination 
noted that the lungs were clear, and no lung disorder was 
diagnosed.  Further, the appellant has not alleged or 
provided any medical evidence showing that any current lung 
condition is due to service.  In fact, he claims that his 
lung condition is related to asbestos, to which he does not 
claim to have been exposed in service.  Therefore, the Board 
concludes that the claim is not well-grounded.  

Sexual dysfunction.

The appellant contends that he has a sexual dysfunction 
because of events that occurred in Vietnam, to include 
killing a Vietnamese woman.  He also indicates that that he 
has not been able to have an erection for many years, and 
claims that this is related to either his psychological or 
physical ailments.  

The Board has considered this claim and finds that it is not 
well-grounded.  First, the Board notes that such dysfunction 
was not shown in or shortly after separation from service.  
The Board particularly notes that he did not report any such 
problem in his 1970 claim.  Further, post-service records 
indicate that he was able to father numerous children after 
separation from service.  While he has asserted that his 
disability is related to his psychiatric disorder due to 
experiences in Vietnam, or a physical ailment incurred in 
Vietnam, he has not submitted any medical evidence in support 
of this.  Therefore, the Board concludes that the claim is 
not well-grounded.  


ORDER

1.  A well-grounded claim for service connection for an 
acquired psychiatric disorder has been presented.

2.  Entitlement to service connection for a dental condition 
secondary to exposure to Agent Orange is denied.

3.  Entitlement to service connection for the residuals of a 
low back injury with leg and hip pain is denied.

4.  Entitlement to service connection for a disability of the 
upper spine is denied.

5.  Entitlement to service connection for bilateral hearing 
loss is denied.

6.  Entitlement to service connection for tinnitus is denied.

7.  Entitlement to service connection for a lung condition is 
denied.

8.  Entitlement to service connection for sexual dysfunction 
is denied.


REMAND

The appellant contends that he was exposed to numerous 
stressors while in service, and that as a result, he now 
suffers from PTSD.  A VA medical examination, conducted in 
August 1994, indicates a diagnosis of PTSD which has been 
related to combat experiences in Vietnam.  The Board notes 
that the RO has sought verification of the alleged stressors 
from the Environmental Support Group (ESG); however, such 
verification could not be obtained.

The Board also notes that the RO's request for verification 
did not provide ESG with any information as to the 
appellant's dates of service or unit of assignment, which ESG 
points out in their March 1995 letter.  The appellant's DD 
Form 214 indicates that he was assigned to the "107th STG 
CO."  The appellant himself states that he was assigned to 
the 167th Signal Company, 4th Signal Battalion (or 54th Signal 
Battalion), while stationed in Vietnam in 1969 and in 1970.  
(See statement dated in March 1996, and hearing transcript, 
p. 2.)  A record of an Article 15, dated in December 1969, 
confirms that he was assigned to the 167th Signal Company.  

As mentioned above, the appellant has listed numerous 
stressors to which he was exposed while in Vietnam.  While he 
has failed to supply specific details of the stressors, the 
Board finds that it is necessary that the RO contact the U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
(formerly ESG) and provide them with the additional 
information (unit and organization, dates of service; etc.) 
in an attempt to verify the alleged stressors.  Since the 
claim is being remanded for this further development, the 
Board requests that the RO provide the appellant with another 
opportunity to provide specific details as to his stressors, 
and advise him that without specific details, verification of 
the stressors may not be possible, and that without such 
verification, his claim may result in denial.  

The appellant contends that he was treated in service for 
skin eruptions, which cleared up with penicillin.  A complete 
copy of his service medical records are not available; 
however, the record indicates that shortly after separation 
from service, he did file a claim for a skin problem.  The 
Board notes that in a statement dated in January 1986, he 
reported that he had not seen a doctor for this; however, he 
also stated that he underwent an Agent Orange examination in 
1982.  It is not clear whether his skin was examined at that 
time as the report of that examination appears to be 
incomplete.  As VA has a heightened responsibility in cases 
where service records are missing, and given the facts 
reported above, the Board finds that a VA skin examination 
should be conducted prior to further evaluation of the claim 
on appeal.

Accordingly, this case is REMANDED for the following:

1.  The appellant should be asked to 
provide any additional details that he 
can recall pertaining to the alleged 
inservice stressors.  He should be 
informed that verification of a stressor 
is necessary for a favorable 
determination, and that without 
sufficient detail, it may not be possible 
to obtain such verification.  The 
appellant should specifically be advised 
of the specific details requested by ESG 
in their March 1995 letter, and notified 
that without such specific information, 
his claim may result in denial.

2.  The RO should provide the appellant 
with an opportunity to provide the names 
and addresses of any providers (VA or 
private) that treated him for his 
psychiatric problems shortly after 
separation from service (i.e. within 
approximately one year after separation).  
If any further information is provided, 
the RO should take the necessary follow-
up action.

3.  The RO should provide the appellant 
with a reasonable period of time for 
response, and then take the appropriate 
steps to obtain verification of the 
appellant's stressors, as described in 
his VA and private medical records, as 
well as statements submitted by him, to 
include any future statements or 
submissions. 

4.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, with respect to whether 
the appellant was exposed to any 
stressors in service, and if so, what was 
the nature of the stressors.

5.  If the RO determines that the 
appellant was exposed to stressors in 
service, the RO should then arrange for 
the appellant to be accorded another VA 
psychiatric examination.  The RO must 
specify for the examiner the stressor or 
stressors that it has determined are 
established by the record and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
appellant was exposed to a stressor in 
service.  The examination report should 
reflect review of the pertinent material 
in the claims folder.  The examiner 
should integrate the previous psychiatric 
findings and diagnoses of current 
findings to obtain a true picture of the 
nature of the appellant's psychiatric 
status, and to provide a diagnosis of all 
current psychiatric disorders.  If the 
diagnosis of PTSD is deemed appropriate, 
the examiner should specify (1) whether 
each alleged stressor found to be 
established by the record by the RO was 
sufficient to produce PTSD; (2) whether 
the remaining diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied; and (3) whether there is a 
link between the current symptomatology 
and one or more of the inservice 
stressors found to be established by the 
RO and found to be sufficient to produce 
PTSD by the examiner.  The report of 
examination should include the complete 
rationale for all opinions expressed.  
All necessary special studies or tests 
should be accomplished.  The entire 
claims folder and a copy of this REMAND 
must be made available to and reviewed by 
the examiner prior to the examination.

6.  The RO should also take the necessary 
steps to schedule the appellant for a VA 
skin examination to determine the current 
diagnosis of the appellant's skin 
disorder (if any), and the etiology of 
such disorder.  All necessary testing 
should be performed.  The entire claims 
folder and a copy of this REMAND must be 
made available to and reviewed by the 
examiner prior to the examination.

7.  The RO should then review the newly 
submitted evidence to determine whether 
any further development is necessary.  If 
so, all such development should be 
accomplished.  The RO should then 
readjudicate the claims on appeal.

If the benefits sought on appeal remain denied, following the 
usual appellate procedures, the claim should be returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

